DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
The Amendment filed on 11/16/2022 has been entered. Claims 1-8 remain pending in the application. 
Applicants amendments to the claims have overcome the claim objections to claim 1 and claim 6 previously set forth in the Non-final Office Action mailed 8/16/2022. As noted on page 2 of the Non-final Office Action mailed 8/16/2022, Examiner suggested replacing “the micro-needles” in claims 4 and 5 with “the plurality of micro-needles” in order to keep claim terminology clear and consistent in conjunction with the suggestion to overcome the objection to claim 1. Claims 4 and 5 are unamended. Additionally, no arguments have been provided in regard to claims 4 and 5. 
Claim Objections
Claim 4 objected to because of the following informalities:   
Line 1 recites “the micro-needles”. Claim 4 depends on claim 1. Claim 1 recites “a plurality of micro-needles”. Examiner suggests replacing “the micro-needles” in claim 4 with “the plurality of micro-needles” in order to keep claim terminology clear as to the fact that the plurality of micro-needles is less than approximately 0.50 mm long instead of only certain micro-needles of the plurality of micro-needles being less than approximately 0.50 mm long.
Claim 5 objected to because of the following informalities:   
Line 1 recites “the micro-needles”. Claim 5 depends on claim 1. Claim 1 recites “a plurality of micro-needles”. Examiner suggests replacing “the micro-needles” in claim 5 with “the plurality of micro-needles” in order to keep claim terminology clear as to the fact that the plurality of micro-needles is less than approximately 0.30 mm long instead of only certain micro-needles of the plurality of micro-needles being less than approximately 0.30 mm long.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In regard to claim 1,
	Line 7-8 recites “the reservoir coupled by tubing located between the reservoir and the plurality of micro-needles”. It is unclear what structure the reservoir is required to be coupled to i.e. the injection device, the plurality of micro-needles, or to a different structure within the injection device”. Appropriate correction is required. For examination purpose Examiner construes the reservoir to be coupled to the plurality of micro-needles. Examiner suggests replacing “the reservoir coupled by tubing located between the reservoir and the plurality of micro-needles” with “the reservoir coupled to the plurality of micro-needles by tubing located between the reservoir and the plurality of micro-needles”.
Examiner notes claims 2-5 are similarly rejected by virtue of their dependency on claim 1.
	In regard to claim 6,
	Line 8-9 recites “the reservoir coupled by tubing located between the reservoir and the plurality of micro-needles”. It is unclear what structure the reservoir is required to be coupled to i.e. the injection device, the plurality of micro-needles, or to a different structure within the injection device”. Appropriate correction is required. For examination purpose Examiner construes the reservoir to be coupled to the plurality of micro-needles. Examiner suggests replacing “the reservoir coupled by tubing located between the reservoir and the plurality of micro-needles” with “the reservoir coupled to the plurality of micro-needles by tubing located between the reservoir and the plurality of micro-needles”.
Examiner notes claims 7-8 are similarly rejected by virtue of their dependency on claim 6.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kendall (WO 2012006677) as evidence by Cormier (U.S. PG publication 2010010054) further in view of Prausnitz (U.S. PG publication 20120226260).
In regard to claim 1,
Kendall discloses an injection device (Entire structure shown in figure 13F in conjunction with arms as stated on page 31, line 16-17 that the jaws 1311 and 1312 are provided on which are not shown in figure 13F), comprising: 
an ophthalmological instrument (Arms connected via pivot as stated on page 31, line 16-17 that the jaws 1311 and 1312 are provided on, and jaws 1311 and 1312 form an ophthalmological instrument; page 51, line 24-25: wherein the device is used for delivery to the eye), including a handle (Arms connected via pivot as stated on page 31, line 16-17 that the jaws 1311 and 1312 are provided on, see figure 4A which shows an example of what the arms of figure 13F would look like); 
[AltContent: textbox (Micro-needles)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Surface )][AltContent: arrow]
    PNG
    media_image1.png
    186
    234
    media_image1.png
    Greyscale


a surface (surface of item 1311 in figure 13F above; Examiner notes based on the disclosure and page 4 of Applicant’s remarks filed 12/16/2020 the surface is construed as a part of the ophthalmological instrument) coupled to the handle (page 31, line 16-17), the surface containing a plurality of micro-needles (see figure 13F wherein hollow micro-needles are shown which include channels) wherein the micro-needles are dimensioned to penetrate a surface of a conjunctiva, but are not long enough to penetrate a sclera (see page 49, line 17-22, page 8, line 2-3 and line 16-17, page 51, line 24-25 of Kendall; As evidence by Cormier the thickness of the conjunctiva is about 0.05 mm (see paragraph [0105] of Cormier) thus micro-needles with a length of .01 mm as taught by Kendall are dimensioned to penetrate a surface of a conjunctiva, but are not long enough to penetrate a sclera since the micro-needles are not long enough to penetrate through the entire thickness of the conjunctiva when inserted into the conjunctiva to reach the sclera which is located under the conjunctiva);
a drug delivery system (figure 13F, item 1313 and 1360) coupled to the handle (see figure 13F; column 33, line 14-16; Examiner notes as detailed in column 33, line 14-16 item 1313 is coupled to item 1311 and 1312 and therefore item 1313 is also coupled to the handle as detailed above since item 1311 and 1312 are coupled to the handle), including: 
a reservoir (figure 13F, item 1360) located remotely from the plurality of micro-needles (see position of the reservoir relative to the micro-needle. Examiner notes Merriam-Webster dictionary defines remotely as “without direct contact or control: from a distance”. Since item 1311 is located between the reservoir and microneedles, Examiner is of the position that the reservoir is therefore located remotely from the plurality of micro-needles since it is not in direct contact with the microneedles as shown in figure 13F), the reservoir coupled by tubing (patch substrate with channels; see figure 13C which is referenced to show arrows 1353 which indicate that the microneedles are in communication with the reservoir by having channel 1352 extend through the patch substrate and through the respective jaw 1311 as disclosed on page 32, line 3-7, which would also occur in the embodiment of figure 13F due to the positioning of the reservoir and microneedles. The channels of the patch substrate are construed as tubing as the channels are used to convey fluid; see also figure 1A which shows an example substrate 120 in which channels would extend through) located between the reservoir and the plurality of micro-needles (page 32, line 3-7; Examiner notes the patch substrate is located between the reservoir and the plurality of micro-needles and therefore the tubing is located between the reservoir and the plurality of micro-needles), the reservoir including an amount of fluid (page 33, line 19-22: wherein a fluid is contained in the reservoir; page 34, line 15-18: wherein the fluid is a fluid containing a drug that is included in the reservoir); and 
an actuator (figure 13F, item 1313) to deliver the fluid from the reservoir through to the micro-needles (page 33, line 18-22; Examiner notes this is an intended use limitation and the actuator is fully capable of delivering the fluid from the reservoir through to the micro-needles as supported by page 33, line 18-22 of Kendall).
Kendall as evidence by Cormier is silent as to the reservoir including an amount of anesthetic and as a result is silent as to the actuator to deliver the anesthetic. Examiner notes Kendall discloses a drug included in the reservoir but is silent as to the specific type of drug included in the reservoir. 
Prausnitz teaches an anesthetic (paragraph [0079]: wherein the drug is an anesthetic; Examiner notes the device of Prausnitz is used with ocular tissue as disclosed in paragraph [0079] and [0003]). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the liquid within the reservoir of Kendall to include an anesthetic, therefore resulting in the reservoir including an amount of anesthetic and the actuator to deliver the anesthetic, as taught by Prausnitz, for the purpose of delivering a useful drug to enable desired therapeutic benefits to the eye (paragraph [0003] and [0078]-[0079] of Prausnitz).
In regard to claim 2,
Kendall as evidence by Cormier in view of Prausnitz teaches the injection device of claim 1. Kendall as evidence by Cormier in view of Prausnitz teaches wherein the handle (Arms connected via pivot as stated on page 31, line 16-17 of Kendall that the jaws 1311 and 1312 of Kendall are provided on, see figure 4A of Kendall which shows an example of what the arms of figure 13F would look like) includes a pair of forceps (page 31, line 16-17 of Kendall: wherein jaws 1311, 1312 and part of the respective arms the jaws are provided on not shown in figure 13F form a pair of forceps).
In regard to claim 3,
[AltContent: textbox (Surface )][AltContent: arrow][AltContent: textbox (Paddle )][AltContent: ]
    PNG
    media_image1.png
    186
    234
    media_image1.png
    Greyscale

Kendall as evidence by Cormier in view of Prausnitz teaches the injection device of claim 2. Kendall as evidence by Cormier in view of Prausnitz teaches wherein the surface is part of one paddle (see figure 13F of Kendall above) at the end of the forceps (see figure 13F of Kendall and page 31, line 16-17 of Kendall).	In regard to claim 4,
Kendall as evidence by Cormier in view of Prausnitz teaches the injection device of claim 1. Kendall as evidence by Cormier in view of Prausnitz teaches wherein the micro-needles are less than approximately 0.50 mm long (see page 49, line 17-22 of Kendall, and page 8, line 2-3 and line 16-17 of Kendall: wherein .01 mm is less than approximately 0.50 mm).
In regard to claim 5,
Kendall as evidence by Cormier in view of Prausnitz teaches the injection device of claim 1. Kendall as evidence by Cormier in view of Prausnitz teaches wherein the micro-needles are less than approximately 0.30 mm long (see page 49, line 17-22 of Kendall, and page 8, line 2-3 and line 16-17 of Kendall: wherein .01 mm is less than approximately 0.30 mm).
In regard to claim 6,
Kendall discloses an injection device (Entire structure shown in figure 13F in conjunction with arms as stated on page 31, line 16-17 that the jaws 1311 and 1312 are provided on which are not shown in figure 13F), comprising: 
a forceps (Arms connected via pivot as stated on page 31, line 16-17 that the jaws 1311 and 1312 are provided on, and jaws 1311 and 1312 form forceps; page 51, line 24-25: wherein the device is used for delivery to the eye), including a pair of opposing handles (Arms connected via pivot as stated on page 31, line 16-17 that the jaws 1311 and 1312 are provided on, see figure 4A which shows an example of what the arms of figure 13F would look like); 

[AltContent: textbox (Micro-needles)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Surface )][AltContent: arrow]
    PNG
    media_image1.png
    186
    234
    media_image1.png
    Greyscale


a pair of paddles (figure 13F, item 1311 and item 1312; Examiner notes based on the disclosure and page 5 of Applicant’s remarks filed 12/16/2020 the pair of paddles are construed as part of the forceps) coupled respectively to the ends of the pair of opposing handles (page 31, line 16-17), wherein a surface (see figure 13F above) of one paddle (figure 13F, item 1311) in the pair of paddles contains a plurality of micro-needles (see figure 13F wherein hollow micro-needles are shown which include channels), wherein the micro-needles are dimensioned to penetrate a surface of a conjunctiva, but are not long enough to penetrate a sclera (see page 49, line 17-22, page 8, line 2-3 and line 16-17, page 51, line 24-25 of Kendall; As evidence by Cormier the thickness of the conjunctiva is about 0.05 mm (see paragraph [0105] of Cormier) thus micro-needles with a length of .01 mm as taught by Kendall are dimensioned to penetrate a surface of a conjunctiva, but are not long enough to penetrate a sclera since the micro-needles are not long enough to penetrate through the entire thickness of the conjunctiva when inserted into the conjunctiva to reach the sclera which is located under the conjunctiva);
a drug delivery system (figure 13F, item 1313 and 1360) integrated into the opposing handles of the forceps (see figure 13F wherein the drug delivery system is integrated into the opposing handles of the forceps via item 1311 and 1312; column 33, line 14-16), including:
a reservoir (figure 13F, item 1360) located remotely from the plurality of micro-needles (see position of the reservoir relative to the micro-needle. Examiner notes Merriam-Webster dictionary defines remotely as “without direct contact or control: from a distance”. Since item 1311 is located between the reservoir and micro-needles, Examiner is of the position that the reservoir is therefore located remotely from the plurality of micro-needles since it is not in direct contact with the micro-needles as shown in figure 13F), the reservoir coupled by tubing (patch substrate with channels; see figure 13C which is referenced to show arrows 1353 which indicate that the microneedles are in communication with the reservoir by having channel 1352 extend through the patch substrate and through the respective jaw 1311 as disclosed on page 32, line 3-7, which would also occur in the embodiment of figure 13F due to the positioning of the reservoir and microneedles. The channels of the patch substrate are construed as tubing as the channels are used to convey fluid; see also figure 1A which shows an example substrate 120 in which channels would extend through) located between the reservoir and the plurality of micro-needles (page 32, line 3-7; Examiner notes the patch substrate is located between the reservoir and the plurality of micro-needles and therefore the tubing is located between the reservoir and the plurality of micro-needles), the reservoir including an amount of liquid (page 33, line 19-22: wherein a liquid is contained in the reservoir; page 34, line 15-18: wherein the liquid is a fluid containing a drug that is included in the reservoir; and 
an actuator (figure 13F, item 1313) to deliver the liquid from the reservoir through to the micro-needles (page 33, line 18-22; Examiner notes this is an intended use limitation and the actuator is fully capable of delivering the fluid from the reservoir through to the micro-needles as supported by page 33, line 18-22 of Kendall).
Kendall as evidence by Cormier fails to disclose wherein a surface of each of the paddles in the pair of paddles contains a number of micro-needles and is silent as to the reservoir including an amount of anesthetic and as a result is silent as to the actuator to deliver the anesthetic. Examiner notes Kendall discloses a drug included in the reservoir, but is silent as to the specific type of drug included in the reservoir. 
[AltContent: textbox (Surface of paddle)][AltContent: textbox (Surface of paddle)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image2.png
    371
    407
    media_image2.png
    Greyscale

A second embodiment of Kendall teaches wherein a surface (see figure 6C above) of each of the paddles (see figure 6C and 6D, item 612 and 611) in the pair of paddles (figure 6C and 6D, item 612 and 611) contains a number of micro-needles (see figure 6C and 6D, item 100; page 23, line 8-10; Examiner notes the micro-needles can be used to deliver material as disclosed on page 15, line 21-23).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the first embodiment of Kendall to include a number of micro-needles on paddle 1312 of the first embodiment therefore resulting in a surface of each of the paddles in the pair of paddles contains a number of micro-needles, as taught by the second embodiment of Kendall, for the purpose of enabling multiple/different drugs to be delivered in a single procedure (column 26, line 19-22 of Kendall).
The first embodiment of Kendall as evidence by Cormier in view of the second embodiment of Kendall is silent as to the reservoir including an amount of anesthetic and as a result is silent as to the actuator to deliver the anesthetic.
Prausnitz teaches an anesthetic (paragraph [0079]: wherein the drug is an anesthetic; Examiner notes the device of Prausnitz is used with ocular tissue as disclosed in paragraph [0079] and [0003]). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the liquid within the reservoir of Kendall to include an anesthetic, therefore resulting in the reservoir including an amount of anesthetic and the actuator to deliver the anesthetic, as taught by Prausnitz, for the purpose of delivering a useful drug to enable desired therapeutic benefits to the eye (paragraph [0003] and [0078]-[0079] of Prausnitz).
In regard to claim 7,
The first embodiment of Kendall as evidence by Cormier in view of the second embodiment of Kendall in view of Prausnitz teaches the injection device of claim 6. The first embodiment of Kendall as evidence by Cormier in view of the second embodiment of Kendall in view of Prausnitz teaches wherein the plurality of micro-needles are less than approximately 0.50 mm long (see page 49, line 17-22 of Kendall, and page 8, line 2-3 and line 16-17 of Kendall: wherein .01 mm is less than approximately 0.50 mm).
In regard to claim 8,
The first embodiment of Kendall as evidence by Cormier in view of the second embodiment of Kendall in view of Prausnitz teaches the injection device of claim 6. The first embodiment of Kendall as evidence by Cormier in view of the second embodiment of Kendall in view of Prausnitz teaches wherein the plurality of micro-needles are less than approximately 0.30 mm long (see page 49, line 17-22 of Kendall, and page 8, line 2-3 and line 16-17 of Kendall: wherein .01 mm is less than approximately 0.30 mm).
Response to Arguments
Applicant's arguments filed 11/16/2022 have been fully considered but they are not persuasive. Applicant argues that the indicated channels 1352 of Kendall are the microneedles and that Applicant is unable to find in Kendall or any other cited reference “a reservoir located remotely from the plurality of microneedles, the reservoir coupled by tubing located between the reservoir and the plurality of microneedles”. Examiner respectfully disagrees. As identified above the channels of the patch substrate are construed as tubing, as the channels are used to convey fluid. Figure 1A shows an example substrate 120 in which channels would extend through. Figure 1A also shows the patch substrate as a separate structure from the micro-needles 110 in figure 1A. The patch substrate, which is a different structure from the microneedles, is located between the reservoir and the plurality of micro-needles and therefore the tubing is located between the reservoir and the plurality of micro-needles as supported by page 32, line 3-7 which states “The patch 1350 includes hollow projections 1351, defining fluid channels 1352 extending up the length of the projections 1351. The fluid channels 1352 are in fluid communication with the reservoir 1360, as shown by arrows 1353. It will be appreciated that this is typically achieved by having the channels 1352 extend through a patch substrate (not shown) and through the respective jaw 1311”. Applicants arguments are therefore not found to be persuasive. As noted in the non-final rejection mailed 8/16/2022, Examiner suggests further specifying that the tubing extends at least partially along an outer surface of the handle as support appears to be present for this in figure 6 of the instant application. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA ELIZABETH LALONDE whose telephone number is (313)446-6594. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDRA LALONDE/Examiner, Art Unit 3783                                                                                                                                                                                                        /EMILY L SCHMIDT/Primary Examiner, Art Unit 3783